Action for penalty under Revisal, sec. 2631, for refusal to "receive for transportation" a carload of shingles tendered to defendant's *Page 310 
agent at Rutherfordton, 2 July, 1906, for shipment to consignee at Scottsville, Tenn. The plaintiff testified that he tendered prepayment of freight, and repeatedly, on many succeeding days, asked that the car be shipped, and offered to prepay freight. The agent refused to ship because he said he did not know where Scottsville was, nor the rate. The plaintiff told the agent that Scottsville was near Knoxville, which is a station on defendant's road. On 17 July, a new agent came to Rutherfordton, he had a talk with plaintiff about the carload of shingles, and on 18 July, wired an inquiry to the division freight agent, who the same day wired back the rate, and the car was sent forward on 19 July. It appeared by testimony of defendant's witnesses that Scottville, instead of Scottsville, is the name of the station, that it is a siding a few miles from Knoxville on a branch road operated by the defendant, that it is not a regular station, but freight is usually shipped there on way-bills made out to a regular station two miles away. On 19 July, the defendant shipped the car on a way-bill to "Scottsville, Tenn.," the freight being prepaid. The name "Scottsville, Tenn.," does not appear in the "Official Railway Guide," nor in the "Shipping Guide" used by railroad companies.
The fact that on 18 July, the new agent promptly learned where Scottville, Tenn., was, and the rate, and gave a bill of lading and shipped the carload the next day, is evidence that the rate and destination could have been ascertained by the other agent on 2 July.
The defendant contends, however, that Revisal, sec. 2631, giving a penalty for refusing to accept freight for shipment is unconstitutional when the freight is to be shipped into another State. But "refusing to receive for shipment" is an act done wholly within this State. (425) It is not part of the act of transportation, and our penalty statute applies. This was held by Avery, J., in Bagg v. R. R., 109 N.C. 279, where the railroad company received the freight for shipment to a point in another State, but negligently detained it for five days before shipping. The precise point herein was raised in Currie v. R. R.,135 N.C. 536, and it was held that this section, giving a penalty for failing and refusing to accept for shipment a carload of lumber, was not unconstitutional as an interference with interstate commerce, when the lumber was offered for shipment to a point in another State. Both these cases were cited and reaffirmed by Walker J., in Walker v. R. R.,137 N.C. 168.
In Twitty v. R. R., 141 N.C. 355, it was held, Brown, J., that where the agent held the freight in storage, but refused to give a bill of lading because he did not know the freight rates, this was "a refusal to receive for transportation, and the railroad company is liable to a penalty under Revisal, 2631." The Court said, "The fact that the agent did not know *Page 311 
the freight rates is no excuse. It is his duty to know them. At least, he could readily have telegraphed and ascertained, and need not have refused to give a bill of lading on that account."
In Harrill v. R. R., 144 N.C. 532, Walker, J., it was held, that Revisal, sec. 2633, imposing a penalty for failure to deliver freight was valid, though the freight was interstate. There the penalty was incurred after the transportation had ceased. Here the penalty accrued before the transportation had begun, and before the freight was even received and accepted for transportation.
The owner of the shingles is the proper party plaintiff. There was no consignee till after the bill of lading was given. That the state court has authority in such cases is now well settled. Cooke, Commerce Clause, 233, citing R. R. v. Jacobson, 179 U.S. 287, and many other cases.
The fact that Scottville was not a regular station at which was kept an agent is no valid excuse for not receiving the shingles.   (426) When goods are shipped to a place where there is a sidetrack, but no depot platform or agent of the carrier, and this is known to the parties, it has been held that leaving the car of goods upon the sidetrack is a good delivery, and relieves the company from further responsibility. 4 Elliott Railroads, sec. 1521. That a depot was or was not maintained at Scottsville in no way affected the right of the plaintiffs to have their goods received at Rutherfordton when tendered. Narville v. R. R., 67 L.R.A., 271; Alexander v. R. R., 144 N.C. 93.
The judgment of nonsuit is
Reversed.